Title: To Thomas Jefferson from William Tatham, 26 December 1806
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir
                            
                            Mr. O’Neals West Market. 26th. Decr. 1806.
                        
                        In consequence of your enquiry of me yesterday, touching the chase of the French Ship by Three Brittish
                            Frigates, I have asked my servant (Joseph Harrison, a Black man of very exemplary truth integrity & confidence) what he
                            reccolects of the circumstances involved in your question.
                        We were four or five nights at Church’s Island, opposite the place where the Ship was burnt, and I flatter
                            myself he has noticed a sufficiency to lead to the important proof you desire. Joe will answer any questions you think
                            proper to put in this particular; and if my going there as soon as I can be spared, or sending Joe as an express to Mr.
                            White (the respectable old man I mentioned) will be desireable to Government, I have to repeat, my old established maxim,
                            that all shall be done which I have power over, at the call of my Country; and I have the highest confidence you will
                            attain the testimony you wish, in either case.—I have instructed my servant to wait your answer, & obey your commands.—
                        I have the honor to be Sir Yr. Obt H. St.
                        
                            Wm Tatham
                            
                        
                    